DETAILED ACTION
	Claims 1-6, 10-13, 18-27 are currently pending.  Claims 1-6, 10-13 and 18-26 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/28/2021 has been entered.
 Election/Restrictions
Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/28/2021.  On 05/28/2021 Applicant elected antioxidants for the bioactive agent.  Newly added claim 27 is directed to the bioactive agent being painkillers, and thus is withdrawn.
Specification
The specification amendments are entered as they correct typographical errors. 
Examiner’s Note

	Modified Rejections:
	The following rejections are modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 19 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (previously applied) in view of US 2003/0049329 (previously applied) and Dey (previously applied).
Regarding claim 1, the limitation of a composition comprising at least one polyhydroxyalkanoate and at least one calcium phosphate wherein the at least one calcium phosphate is in a form of aggregates having an average size between 0.1 micron and 10 microns is met by Doyle teaching polyhydroxybutyrate material suitable for medical applications.  The polyhydroxybutyrate composites is reinforced with particulate hydroxyapatite (abstract), wherein hydroxyapatite is the elected calcium phosphate.  The particulates reads on aggregates, absent a clear definition of aggregates.  The mean particle size of the particulate hydroxyapatite is taught to be 8.6 um (page 842, second column, first paragraph) and the particle size to form such final aggregates would be a product by process limitation ad the claims are directed to the final aggregates, thus the starting material size is a product by process limitation absent evidence that the starting size of the particle materially effects the finally product.

	Regarding claim 3, the limitation of wherein the at least one PHA has a weight average molecular weight greater than or equal to 5,000 Daltons and less than or equal to 1,500,000 Da is met by Doyle teaching a molecular weight of 7.6 x 105 (page 842, second column, first paragraph), which is equal to 760,000 falling within the claim range.
	Regarding claims 5-6 and 19, the limitation of wherein the at least one calcium phosphate is selected from a list including the elected hydroxyapatite is met by Doyle teaching hydroxyapatite (abstract).
	Doyle does not specifically teach a crystallinity degree greater than or equal to 50% and less than or equal to 80% (claim 1), 58% to 75% (claim 23-24).
	The ‘329 publication is directed to a process for producing a calcium phosphate cement or filler which includes a dry calcium phosphate precursor.  Poorly crystalline apatite calcium phosphate is taught which may be used in hardened cements, fillers, growth matrices, orthopedic and delivery devices.  Strongly bioresorbable, poorly crystalline aphanitic calcium phosphate comprise is taught (abstract).  Highly crystalline hydroxyapatite is essentially non-resorbable in vivo [0005].  Low crystallinity is taught to be associated with increased solubility and resorbablity in biological systems [0059].  
	Dey teaches hydroxyapatite micro and nanoparticles wherein powder was synthesized using three different routes to achieve micro and nanosized powders with different morphologies and crystallinity.  The crystallinity is taught to be in the range of 0.12 to 0.92 (abstract).  The Hap powder size the degree of crystallinity and powder morphology have considerable influence on cellular activity.  With decreasing crystallinity the solubility of the Hap in physiological medial increases which can strongly influence the cell-material interactions (page 336, second column, second paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the range of crystallinity taught by Dey and optimize to obtain the desired results as the ‘329 publication teaches method of optimizing crystallinity is well known wherein the crystallinity is taught to affect the absorption time of the calcium phosphate material and thus is an optimizable parameter.   One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as Dey teaches known ranges of crystallinity for hydroxyapatite and Doyle is directed to hydroxy apatite.  One of ordinary skill in the art would be motivated to optimize the crystallinity of the hydroxyapatite in Doyle as Doyl teaches the materials to be use in implants and the ‘329 publication and Dey teaches the crystallinity affects the absorption in the body.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
.

Claims 1-2, 5-6, 10-12, 18-19 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (previously applied) in view of US 2003/0049329 (previously applied) and Dey (previously applied).
	Regarding claims 1 and 18, the limitation of at least one polyhydroxyalkanoate and at least one calcium phosphate wherein the at least on calcium phosphate is in a form of aggregates having an average size from 0.1 micron to 10 micron is met by Huang teaching poly(beta-hydroxybutyrate-co-beta-hydroxyvalerate) PHBV incorporated with hydroxyapatite and loaded with alendronate (abstract).  The HA-AL particles are taught to have a size of from 1 to 100 micrometers with the average being about 10 um (Figure 1), reading on the aggregate size having the calcium phosphate. The particle size to form such final aggregates would be a product by process limitation ad the claims are directed to the final aggregates, thus the starting material size is a product by process limitation absent evidence that the starting size of the particle materially effects the finally product.

	Regarding claims 5-6 and 19, the limitation of wherein the at least on calcium phosphate is selected from a group including hydroxyapatite is met by Huang teaching hydroxyapatite (abstract).
 	Regarding claims 10-11, the limitation of where the at least one PHA is present from 60 to 98% by weight and wherein the calcium phosphate is present from 2% to 40% is met by Huang teaching 30% HA within the microspheres, leading to 70% PHBV (Figure 2).  Higher percentage of Ha particles had a higher burst release of Al (Figure 5).  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the amount of PHA and Ha present in the particles to obtain the desired release rate of the active agent.  A person of ordinary skill has good reason to pursue the known option within his or her own technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense.MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).” 
	Regarding claim 12, the limitation of further comprising a bioactive substance is met by Huang teaching alendronate (page 2222, first column, second paragraph).

	
	The ‘329 publication is directed to a process for producing a calcium phosphate cement or filler which includes a dry calcium phosphate precursor.  Poorly crystalline apatite calcium phosphate is taught which may be used in hardened cements, fillers, growth matrices, orthopedic and delivery devices.  Strongly bioresorbable, poorly crystalline aphanitic calcium phosphate comprise is taught (abstract).  Highly crystalline hydroxyapatite is essentially non-resorbable in vivo [0005].  Low crystallinity is taught to be associated with increased solubility and resorbablity in biological systems [0059].  Calcium phosphate promoters are taught to include hydroxyapatite and be of the size 2 um or less ([0084]-[0086]), reading on claim 22 and 24.  
	Dey teaches hydroxyapatite micro and nanoparticles wherein powder was synthesized using three different routes to achieve micro and nanosized powders with different morphologies and crystallinity.  The crystallinity is taught to be in the range of 0.12 to 0.92 (abstract).  The Hap powder size the degree of crystallinity and powder morphology have considerable influence on cellular activity.  With decreasing crystallinity the solubility of the Hap in physiological medial increases which can strongly influence the cell-material interactions (page 336, second column, second paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the range of crystallinity taught by Dey and optimize to obtain the desired results as the ‘329 publication teaches method of optimizing crystallinity is well known wherein the crystallinity is taught to affect the 
	It would have been obvious one of ordinary skill in the art that the starting size for forming the particle of Huang may be the calcium phosphate promoters are taught to include hydroxyapatite and be of the size 2 um or less as taught by the ‘329 publication for the hydroxyl apatite of Huang as the ‘329 publication teaches starting material for forming particles of calcium phosphates and Huang teaches hydroxyapatite, which is a calcium phosphate, particle which are formed.  Thus one of ordinary skill in the art would have reasonable expectation of success in using the calcium phosphate promoters to form the hydroxyapatite particles of Huang.
Claims 13, 18, 20 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang, US 2003/0049329 and Dey as applied to claims 1-2, 5-6, 10-12, 18-19 and 22-25 above, and further in view of Montesi.
As mentioned in the above 103 rejection, all the limitations of claims 1-2, 5-6, 10-12, 18-19 and 22-24 are taught by Huang, the ‘329 publication and Dey.  
th-5th paragraph), thus teaching particles form of HA, bioactive agent and PHA polymer.

Huang does not specifically teach wherein the at least one bioactive substance is selected from a group including the elected antioxidant, or lactoferrin (claims 13, 20 and 26).
Huang does not specifically teach wherein the at least one calcium phosphate is in the form of aggregates having an average size greater than or equal to 0.2 um and less than or equal to 5 micron (claim 18).
Montesi teaches lactoferrin is a bioactive glycoprotein that became interesting in the field of bone regeneration.  It aims to functionalize biomimetic hydroxyapatite nanocrystals with LF to study their effect on osteogenic differentiation of stem cells.  The HA-LF represents promising system to be used to manufacture bioactive functional materials in tissue engineering such as scaffolds, injectable cements or coatings for metallic implants to treat bone diseases (abstract).  The HA was taught to be 11.57 nm and the HA-LF was taught to be 123.8 or 269.7 nm (Table 2), thus teaching 0.123 micron or 0.269 microns, thus reading on the instant claims size of hydroxyapatite aggregates.  In the restriction response dated 04/21/2020 Applicant states lactoferrin is an antioxidant.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the HA-LF particles as taught by Montesi for the drug containing particles taught by Huang because Huang teaches the use of HA drug loaded particles (abstract) and Montesi teaches HA-LF particles, thus teaching a different HA-Drug particle which may be substituted with a reasonable expectation of success because the simple substitution of one known element for another would have prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using the HA-LF particles taught by Montesi for the HA-drug particles taught by Huang because Huang teaches the use of HA-drug particles to be used to treat osteoporosis and Montesi teaches LF to be used for bone regeneration and is known to be coupled to HA.

Claims 1-6, 10-12, 19 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Applicant provided) in view of US 2003/0049329 (previously applied) and Dey (previously applied).
Regarding claims 1, 22 and 24, the limitation of a composition comprising at least one polyhydroxyalkanoate and at least one calcium phosphate wherein the at least one calcium phosphate is in a form of aggregates having an average size between 0.1 and 10 um is met by Wang teaching polyhydroxybutryate-co-hydroxyvalarate/Hydroxyapatite microspheres as a long term drug delivery system (abstract).  The instant specification teaches PHBV is a polyhydroxyalkanoate (page 6).  The HA-gentamicin loaded 
	Regarding claim 2, the limitation of wherein the at least one PHA is a polymer containing repeating units of formula I is met by Huang teaching PHBV (abstract), wherein the instant specification teaches a preferred formulation falling into formula I is PHBV (page 6).
	Regarding claim 3, the limitation of wherein the at least on PHA has a weight average molecular between 5,000 Da and 1,500,000 Da is met by Wang teaching the PHBV having a molecular weight of 23.5 kDa (page 1071, second column, last paragraph) which leads to 23,500 Da.
	Regarding claims 4 and 21, the limitation of wherein the at least one PHA is in a form of particles having an average size greater than equal to 0.1 um and less than or equal to 100 um is met by Wang teaching the PHBV HA composite microspheres having the size as shown in figure 5, which demonstrates about 4 um (Figure 5b., page 1074, first column, second paragraph)  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. 
	Regarding claims 5-6 and 19, the limitation of wherein the calcium phosphate is selected from a group including hydroxyapatite is met by Wang teaching hydroxyapatite (abstract).
	Regarding claims 10-11 and 25, the limitation of wherein the PHA is present from 60 to 98 wt% is met by Wang teaching 500 mg HA-drug microparticles in 3 grams PHBV polymer, which leads to 85% polymer and 15 % HA-drug particle, wherein the drug to HA is taught to be 1:1 ratio (page 1072, 2.2.2, page 1073, second column, third paragraph).  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
	Regarding claim 12, the limitation of further comprising at least one bioactive substance is met by Wang teaching an antibiotic gentamicin (page 1071, second column, second paragraph).
	Wang does not specifically teach the crystallinity of 50 to 80%, 58-75% (claim 1 and 23-25).
The ‘329 publication is directed to a process for producing a calcium phosphate cement or filler which includes a dry calcium phosphate precursor.  Poorly crystalline apatite calcium phosphate is taught which may be used in hardened cements, fillers, growth matrices, orthopedic and delivery devices.  Strongly bioresorbable, poorly crystalline aphanitic calcium phosphate comprise is taught (abstract).  Highly crystalline hydroxyapatite is essentially non-resorbable in vivo [0005].  Low crystallinity is taught to 
	Dey teaches hydroxyapatite micro and nanoparticles wherein powder was synthesized using three different routes to achieve micro and nanosized powders with different morphologies and crystallinity.  The crystallinity is taught to be in the range of 0.12 to 0.92 (abstract).  The Hap powder size the degree of crystallinity and powder morphology have considerable influence on cellular activity.  With decreasing crystallinity the solubility of the Hap in physiological medial increases which can strongly influence the cell-material interactions (page 336, second column, second paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the range of crystallinity taught by Dey and optimize to obtain the desired results as the ‘329 publication teaches method of optimizing crystallinity is well known wherein the crystallinity is taught to affect the absorption time of the calcium phosphate material and thus is an optimizable parameter.   One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as Dey teaches known ranges of crystallinity for hydroxyapatite and Wang is directed to hydroxyapatite.  One of ordinary skill in the art would be motivated to optimize the crystallinity of the hydroxyapatite in Wang as Wang teaches the microspheres to be used in drug release in bone repair therapy and the ‘329 publication and Dey teaches the crystallinity affects the absorption in the body.  As MPEP 2144.05 recites “where the general conditions of a claim are 
	It would have been obvious one of ordinary skill in the art that the starting size for forming the particle of Wang may be the calcium phosphate promoters are taught to include hydroxyapatite and be of the size 2 um or less as taught by the ‘329 publication for the hydroxyl apatite of Wang as the ‘329 publication teaches starting material for forming particles of calcium phosphates and Huang teaches hydroxyapatite, which is a calcium phosphate, particle which are formed.  Thus one of ordinary skill in the art would have reasonable expectation of success in using the calcium phosphate promoters to form the hydroxyapatite particles of Wang.
It would have been obvious to have selected various combinations of disclosed ingredients (for example the hydroxyapatite particle size and the polyhydroxyalkanoate particle size) from within the prior art disclosure of Wang, to arrive at the instantly claimed composition “yielding no more than one would have expected from such an arrangement”.
	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	Drawings:
	Applicant argues the status of the drawings has not been indicated.
	In response, the Office Action Summary indicates the drawings provided on 11/9/2018 are accepted.
	Claim 1:

	In response, instant claim 1 does not require PHA to be bound to the inorganic microparticles nor does it require active ingredients or use in cosmetics.  Additionally, it appears Applicant is arguing unexpected results.  Applicant’s arguments may not take the place of factual evidence wherein factual evidence is required.  
	The ‘329 publication (Lee):
	Applicant argues the ‘329 publication is non-analogous art to the claimed invention.  The Office action appears to make no argument that the ‘329 publication is analogous art.  The ‘329 publication is not from the same field of endeavor as the claimed invention (e.g. compositions comprising polyesters of biological origin and biocompatible inorganic compounds and uses thereof in the cosmetic field.  The ‘329 publication is not pertinent to the problem facing by the invention because it does not appear to form a composition comprising PCA calcium phosphate and any polymeric material, much less PHA, nor does it discuss the degree of crystallinity impact on any polymer.
In response to applicant's argument that the ‘329 is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the instant claims are directed to a composition comprising PHA and calcium phosphate with the aggregate, particle size and crystallinity defined.  The instant claims do not require the use in cosmetics.  The ‘329 publication is directed to crystallinity of calcium phosphate for a variety of uses including fillers, growth matrices, orthopedic and delivery devices and further discusses the absorption and solubility properties of calcium phosphate as a result of the crystallinity, and thus would be analogues to the instant claim which are directed to crystallinity of calcium phosphate compounds and thus in the same field of endeavor.  
	Dey:
	Applicant argues Dey is not analogous art.  The Office action does not make an argument that Dey is analogues art.  Dey is related to the effect of hydroxyapatite particle size, morphology and crystallinity on proliferation of colon cancer cells and is not in the same field of endeavor as the claimed invention, e.g. compositions comprising polyester of biological origin and biocompatible inorganic compounds used int eh cosmetic field.  Third Dey is not pertinent to the problem faced by the invention.
In response to applicant's argument that Dey is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Dey is directed to micro and nanoparticles using different crystallinity.  The hydroxyapatite powered size the drug of crystallinity and powder morphology have a considerable .
	Applicant argues Dey does not disclose a range of crystallinity of 0.12 and 0.92 but rather discusses three specific values of crystallinity degree, 0.12, 0.43 and 0.92, measured using a different technique than the present invention, but not of which appears to be within the range of crystallinity recited in independent claim 1.
	In response, Dey teaches Hap powders having decreasing HAp powders having a crystallinity found to be the range of 0.12 and 0.92 (abstract), thus teaching a range of crystallinity.  Dey further teaches microparticles being highly crystalline, wherein the x-ray diffraction data is provided for the nanoparticles, nanorods and microparticles, demonstrating differing degrees of crystallinity.  The fraction of crystalline phase is taught to be calculated according to equation shown on page 337, column 1 wherein the degree of crystallinity is shown in table I with the lowest crystallinity being 0.12 and the highly crystalline form being 0.92.  It is therefor demonstrated that the crystallinity degree taught by Dey is directed to 12%, 43% and 92%, thus overlapping with the claimed invention.  
	Doyle, the ‘329 publication (Lee) and Dey:
	Applicant argues neither the ‘329 publication or Dey are analogues art.
	In response, Applicant’s arguments are discussed above as first presented.

	In response, Dey’s teaching regarding crystallinity range is addressed above when first presented.
	Applicant argues surprising and unexpected results sufficient to overcome any case of prima facie obviousness.  These results demonstrate 50 to 80% crystallinity has a remarkable effect on interaction between the claimed PHA and at least one calcium phosphate.  The originally filed specification and the declaration of Professor Norberto Rovei filed under CRF 1.132 provides illustrative examples which demonstrate the claimed composition exhibits surprisingly and unexpected results.  Applicant discusses the declaration results.
	In response, a declaration under 1.132 has not been submitted by Applicant, thus the data cannot be reviewed.  The instant specification provides examples on how to make compositions which fall within the claimed invention and provide data which tests Lactoferrin concentrations and bacterial growth.  The presented data is not found to support unexpected results to overcome the pending rejection.  The burden is on Applicant to establish the results are in fact unexpected, unobvious and of statistical and practical significance.  MPEP 716.02(b).  Applicant has provided no such data.
	Huang, the ‘329 publication and Dey:
	Applicant argues neither the ‘329 publication or Dey are analogues art.
	In response, Applicant’s arguments are discussed above as first presented.

	In response, Dey’s teaching regarding crystallinity range is addressed above when first presented.
	Applicant argues surprising and unexpected results sufficient to overcome any case of prima facie obviousness.  These results demonstrate 50 to 80% crystallinity has a remarkable effect on interaction between the claimed PHA and at least one calcium phosphate.  The originally filed specification and the declaration of Professor Norberto Rovei filed under CRF 1.132 provides illustrative examples which demonstrate the claimed composition exhibits surprisingly and unexpected results.  Applicant discusses the declaration results.
	In response, a declaration under 1.132 has not been submitted by Applicant, thus the data cannot be reviewed.  The instant specification provides examples on how to make compositions which fall within the claimed invention and provide data which tests Lactoferrin concentrations and bacterial growth.  The presented data is not found to support unexpected results to overcome the pending rejection.  The burden is on Applicant to establish the results are in fact unexpected, unobvious and of statistical and practical significance.  MPEP 716.02(b).  Applicant has provided no such data.
	Huang, the ‘329 publication, Dey and Montesi:
	Applicant argues Montesi fails to overcome the deficiencies of Dey, the ‘329 publication and Lee.

	Wang, the ‘329 publication, Dey:
	Applicant argues neither the ‘329 publication or Dey are analogues art.
	In response, Applicant’s arguments are discussed above as first presented.
Applicant argues Wand does not teach degree of crystallinity is between 50 and 80% or 58 and 75%.  Lee does not define poorly crystalline and Dey appears not to disclose values of crystallinity degree within the claimed range.
	In response, Dey’s teaching regarding crystallinity range is addressed above when first presented.
	Applicant argues surprising and unexpected results sufficient to overcome any case of prima facie obviousness.  These results demonstrate 50 to 80% crystallinity has a remarkable effect on interaction between the claimed PHA and at least one calcium phosphate.  The originally filed specification and the declaration of Professor Norberto Rovei filed under CRF 1.132 provides illustrative examples which demonstrate the claimed composition exhibits surprisingly and unexpected results.  Applicant discusses the declaration results.
	In response, a declaration under 1.132 has not been submitted by Applicant, thus the data cannot be reviewed.  The instant specification provides examples on how to make compositions which fall within the claimed invention and provide data which tests Lactoferrin concentrations and bacterial growth.  The presented data is not found to support unexpected results to overcome the pending rejection.  The burden is on 
	New claims 25-27:
	Applicant argues the newly presented claims are allowable for the same reasons similar to independent claim 1.
	In response, newly added claims 25-26 are addressed in rejections above.  Claim 27 is properly withdrawn because of the species election.  Applicant’s arguments regarding the cited art regarding instant claim 1 are addressed above as first presented. 

Conclusion
No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613